DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/07/2020 has been entered.

Reasons for Allowance
Claims 1-20 are allowed.
Instant application was allowed on 06/09/2022 with allowable subject matter (ASM) stated therein, and is now allowed again over the references in the post-allowance (PA) IDS the applicant filed on 07/07/2022 because said references also failed to teach aforesaid ASM. 
Soroush et al. (US 2020/0053116) discloses a method for facilitating security in a system which constructs a configuration graph depicting relationships between configuration parameters. The system also generates candidate configuration parameters that satisfy constraints of the relationships in the configuration graph, and selects a parameter that optimizes a security objective function.
Sanossian et al. (US 2019/0347423) discloses methods for attributing security vulnerabilities to a configuration of a client device. Security configuration information and malware state information are analyzed to identify which client devices among a plurality of devices have a security configuration in a vulnerable security state.
Panjwani (US 2006/0156032) discloses a machine for network security for a data network. The machine is implemented on a network appliance located at the edge of the data network, and intercepts data traffic to detect security vulnerabilities that can be removed by correcting the data traffic. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Harry H. Kim whose telephone number is 571-272-5009 and email address is harry.kim2@uspto.gov. The examiner can normally be reached on 9:00a~6:00p.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Derrick Ferris can be reached at 571-272-3123.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (in USA or Canada) or 571-272-1000.

/HARRY H KIM/           Primary Examiner, Art Unit 2411